DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/20/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-8 and 17-28 are rejected under 35 U.S.C. 103 as being unpatentable over Fertitta et al (US 6,302,793) in view of Manzo (US 2006/0063587) and Rowe (US 2005/0037837).
Re claim 1, Fertitta discloses a system comprising:	a memory including one or more promotional gaming structures (fig. 1, 24a-d);	one or more processors (col. 6:11-12, wherein processors are not illustrated in the figures but are disclosed) configured to implement the one or more promotional gaming structures, the one or more promotional gaming structures including a first promotional gaming structure relating to a first gaming site (col. 2:36-67, wherein the system includes data structures storing such information as player home locations, address, and non-home locations in the system where the player has played) where the first promotional gaming structure is based on a geographic location of the first gaming site (2:50-51, the structures include information related to the player’s name and address, which is a geographical location of where the player plays the game and therefore, is a gaming site).	However, Fertitta does not disclose a second promotional gaming structure relating to a second gaming site, the second gaming structure based on at least one of a second geographic location of the second gaming site and a second geographic location of a second IP address.	Manzo teaches a casino gaming advertisement system wherein the system obtains information about the location of a gaming location (fig. 19, 342), and based on the obtained information, utilize said information for targeted advertisement, wherein the 
Re claim 2, Fertitta discloses a second promotional gaming structure relating to a plurality of gaming sites (again refer to 2:36-67, wherein the memory stores information tracking multiple non-home locations where the player has played the game previously).
Re claim 3, Fertitta discloses a subset of gaming sites (2:36-67, non-home gaming locations are considered a subset of gaming locations from the casino and home).
Re claim 4, Fertitta discloses a first player category (4:22-26, the data structures store information such as multiple individuals that place the player into a category of a husband, wife, or family member).
Re claim 5, since the data of the player category is stored in the same memory and data structures as information on the player tracking card, they are considered implemented for each player category in the gaming sites (e.g. every player has their locations tracked, regardless of their category).
Re claim 6, Fertitta discloses that each player category includes structures related to each player category implemented for every relevant gaming site (4:5-26, wherein each player account file includes personal data, location data, and this feature being provided to multiple individuals as disclosed above, therefore regardless of the location, every family member on file will have their own set of data stored in the database).
Re claims 7 and 8, Fertitta discloses, for a first and second time period, implementing a gaming structure for each of the player categories during the first and second time periods (11:33-53, wherein data is tracked for players on file during multiple time periods, such as a preceding period of time, preceding month, therefore 
Re claims 17-20, see the above rejections regarding Fertitta, gaming structures, gaming sites, and player categories. Fertitta discloses a server (fig. 1, not labelled but the system that holds the databases 24a-d and 28 is considered a server as it serves data to systems 12a-d).
Re claims 21-25, see the above rejections. Since Fertitta and Manzo have disclosed multiple gaming structures based on a plurality of gaming sites (Manzo, [0118]) and time periods (Fertitta, 11:33-53), it would be obvious to implement any plurality of such structures, as Fertitta and Manzo have already disclosed at least two of such structures, and increasing the number of the structures would mean repeating already implemented knowledge and technology to the desired number.
Re claims 26-28, Fertitta discloses the plurality of reels being physical or virtual (col. 6:1-3, the reel-type slot machines are electronic or electromechanical, therefore either physical or virtually displayed on a display).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amended limitations have been addressed with the citation of Rowe.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Y Kim whose telephone number is (571)270-3215.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.